UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1069



SARA ARAGAW LAKEW,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.



                            No. 07-1331



SARA ARAGAW LAKEW,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A76-949-751)


Submitted:   September 19, 2007           Decided:   October 10, 2007


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


Sara Aragaw Lakew, Petitioner Pro Se. Carol Federighi, Andrew B.
Insenga, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated petitions for review, Sara Aragaw

Lakew, a native and citizen of Ethiopia, petitions for review of

two separate orders of the Board of Immigration Appeals (“Board”).

In No. 07-1069, she challenges the Board’s denial of her motion to

reopen removal proceedings.       In No. 07-1331, she challenges the

Board’s denial of a motion to reconsider the denial of her motion

to reopen.

           We have reviewed the record and the Board’s orders and

find that the Board did not abuse its discretion in denying either

Lakew’s motion to reopen or her motion to reconsider.        See 8 C.F.R.

§ 1003.2(a) (2007); INS v. Doherty, 502 U.S. 314, 323-24 (1992)

(standard of review of denial of motion to reopen); Jean v.

Gonzales, 435 F.3d 475, 481, 482-83 (4th Cir. 2006) (standard of

review of denial of motion to reconsider).         We therefore deny both

petitions for review for the reasons stated by the Board.              See In

Re: Lakew, No. A76-949-751 (B.I.A. Dec. 29, 2006 & Mar. 21, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                         PETITIONS DENIED




                                  - 3 -